Gould, Chief Justice.
This judgment was rendered against appellants as sureties on the bond of R. H. Heal for the faithful performance of his duties as secretary of the defendant corporation during his continuance in office, the bond bearing date September 30, 1878, and being in the sum of §3,000. The by-laws of the association required the secretary, at each monthly meeting of the board of directors, to furnish a statement of the affairs of the company. On the trial it was developed that Heal was actually a defaulter at the time Bennett and Lacoste signed his bond, and that the association, through its proper officials, had approved his accounts at that time. After the bond was given, subsequent defalcations occurred from time to time largely in excess of the amount of the bond, and *74which a witness says might have been detected at any time by any competent book-keeper within twelve hours after undertaking the examination of the books. Rone of the finance committee had made an examination of Real’s accounts after the bond was given. There was no evidence of actual knowledge of Real’s defalcation on the part of any of the officers of the association, at the time the bond was given, or at the time any of the subsequent defalcations occurred. The claim is that the officers of the association were grossly negligent in approving the accounts of Real, when a proper examination would have exposed his default; that the appellants were misled by this approval, and relying thereon executed the bond, and that by reason of these facts they were not liable thereon.
The authorities are conclusive that mere negligence in the officers of a corporation in failing to examine the books and detect frauds committed by an official will not discharge a surety on that official’s bond given thereafter, if such frauds were unknown to and unsuspected by those officers. Tapley v. Martin, 116 Mass., 275; Wayne v. Commercial Nat. Bank, 52 Pa. St., 343. See especially the latter case for a review of the earlier cases on the subject.
Appellant cites the case of Graves v. Lebanon Nat. Bank, Sup. Court of Ky., 1874 (10 Bush). That case was made to turn on the publication by the directors of an official report, required of them by law for the information of the public, and on the presumption that those thereafter becoming sureties of the cashier relied on the truth of this published report. In this case there is no evidence that the approval ofj Real’s accounts was an act in anywise intended for the information of the public, or that there was any publication thereof. Without examining this case further, it is evident that as an authority it does not go far enough to support the position of appellants. Had there been fraudulent representation or fraudulent concealment on the part of the directors, the sureties would have been discharged because of the fraud. The case presented is not one of fraud. The negligence of the directors in examining the accounts which they approved was a failure of duty to the corporation, but not of a duty which they owed to parties about to become sureties of the secretary. Such negligence, not accompanied or followed by some affirmative act or representation on which they had a right to rely, did not operate a fraud on the sureties, nor discharge them from liability on their bond.
The case was tried by the court, a jury being waived, and the court having rendered judgment for the amount of the bond, we see no reason why that judgment should be disturbed.
*75Whilst various other questions were presented in the original brief of counsel, the brief last filed fails to notice any save those based on the negligence of the directors. So also we understand the errors assigned by appellee not to be insisted on in the event the judgment on the bond is not disturbed. We regard the question which we have disposed of as the only one requiring discussion, and content ourselves with saying that we find no error in the judgment of which either party has any right to complain.
The judgment is affirmed.
Affirmed.
[Opinion delivered May 2, 1882.]